WR-85,153-02
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                         Transmitted 6/14/2016 5:19:34 PM
                                                                           Accepted 6/15/2016 8:30:01 AM
                                                                                           ABEL ACOSTA
                                   IN THE                                                          CLERK
                         COURT OF CRIMINAL APPEALS
                                 OF TEXAS                                  RECEIVED
                                                                    COURT OF CRIMINAL APPEALS
                                                                           6/15/2016
                                            §                         ABEL ACOSTA, CLERK
EX PARTE                                    §
                                            §        CAUSE NO. WR-85,153-01
CHARLIE LOUIS BRADLEY                       §              and WR-85,153-02
                                            §

                           ADVISORY TO THE COURT

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Charlie Louis Bradley files this Advisory To The Court and would show as

follows:

                                            I.

      The District Clerk sent the habeas record to this Court before the court reporter

filed the Reporter’s Record for the last day of the hearing even though habeas counsel

had informed the District Clerk that it was incomplete. The court reporter filed the

Reporter’s Record on June 14, 2016. The District Clerk assured habeas counsel that

he will send a Supplemental Record to this Court expeditiously.

                                           II.

      This Court’s recent decision Ex parte Saenz, No. WR-80,945-01 (Tex. Crim.

App. April 6, 2016), is dispositive of the primary issue in this case. Applicant contends

that trial counsel performed deficiently in failing to impeach the crime scene officer’s

testimony that she lifted his fingerprints from the inside of the trailer (which contained
the stolen property) with her report that she lifted them from the outside of the trailer.

The location of the prints is the pivotal issue in the case, as she acknowledged at the

habeas hearing that it is more incriminating if the prints were found on the inside of

the trailer because prints found on the outside would not necessarily connect that

person to the crime (4 H.R.R. 97-98). Saenz establishes that trial counsel performs

deficiently in failing impeach the key prosecution witness with a prior inconsistent

statement.

                                                       Respectfully submitted,

                                                       /s/ Randy Schaffer
                                                       Randy Schaffer
                                                       State Bar No. 17724500

                                                       1021 Main, Suite 1440
                                                       Houston, Texas 77002
                                                       (713) 951-9555
                                                       (713) 951-9854 (facsimile)
                                                       noguilt@swbell.net

                                                       Attorney for Applicant
                                                       CHARLIE LOUIS BRADLEY

                           CERTIFICATE OF SERVICE

      I served a copy of this document on the prosecutor, Baldwin Chin, by email

on June 14, 2016.


                                                         Randy Schaffer
                                                         Randy Schaffer